DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 23 November 2020. Claims 1-13 and 24-33 are currently pending.
Drawings
	The drawings received on 09 September 2020 are accepted by the examiner.
Claim Objections
Claim 1 objected to because of the following informality:
In line 10, it appears that the phrase “the grippers” should read “the at least one gripper” for consistency.
Claim 3 objected to because of the following informality:
In line 2, it appears that the phrase “the housing” should read “the housing body” for consistency.
Claim 12 objected to because of the following informality:
In line 3, it appears that the phrase “the anchoring head includes the sliding tooth” should be deleted. This limitation is previously recited in line 1 of claim 2
Claim 24 objected to because of the following informalities:
In lines 4-5, it appears that the phrase “held by medical instrument” should read “held by the medical instrument.”
	In line 6, it appears that there should be a semicolon at the end of the line.
Claim 25 objected to because of the following informalities:
In line 1, it appears that the phrase “further comprising” should read “further comprises.”
	In line 3, it appears that the phrase “the tension” should read “tension.”
Claim 27 objected to because of the following informality:
In line 3, it appears that the phrase “the grippers” should read “the at least one gripper” for consistency.
Claim 29 objected to because of the following informality:
In line 3, it appears that the phrase “the grippers” should read “the at least one gripper” for consistency.
Claim 30 objected to because of the following informalities:
In line 1, it appears that the phrase “further comprising” should read “further comprises.”
	In line 3, it appears that the phrase “the tension” should read “tension.”
Claim 32 objected to because of the following informality:
In line 3, it appears that the phrase “the grippers” should read “the at least one gripper” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3, 10-12, 28 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "the crossing tooth" in line 3. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 3 of claim 2 to read “the sliding tooth” would overcome this rejection. For examination purposes, claim 2 will be treated as reading as such.
Claim 10 recites the limitation "the spring" in line 2. Since line 5 of claim 1 recites an “elongate spring member” and line 2 of claim 9 recites a “coil spring,” it is unclear as to what “spring” is being referred.
	Note: It appears that amending line 2 of claim 10 to read “the elongate spring member” would overcome this rejection. For examination purposes, claim 10 will be treated as reading as such.
Claim 28 recites the limitation "the implant body" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 28 to read “a body of the implant” would overcome this rejection. For examination purposes, claim 28 will be treated as reading as such.
Claim 33 recites the limitation "the implant body" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 33 to read “a body of the implant” would overcome this rejection. For examination purposes, claim 33 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attia (FR 2906704), using a machine translation from the Espacenet website.
	Attia discloses (as to claim 1) a system (see Figure 2) including a medical instrument (20) comprising a housing body (21) including a hand grip section (i.e. section received by palm of hand as best seen in Figure 2) and a barrel section (i.e. forward section containing 23 and 24 as best seen in Figure 2); the housing body receiving a movable trigger section (i.e. section received by fingers as best seen in Figure 2); a socket (15) located a distal end (i.e. end adjacent 12 as best seen in Figure 2) of the barrel section, the socket capable of holding (see lines 103-106 on page 3 of the machine translation) an anchoring head (e.g. a head similar to 12) capable of receiving an elongate spring member (i.e. a member similar to 10); at least one gripper (24) located within the barrel section capable of grasping an elongate spring member (see lines 101-103 of the machine translation), the at least one gripper capable of holding an elongate spring member upon trigger section compression (see lines 104-106 of the machine translation); and wherein the medical instrument is capable of tensioning an elongate spring member by pulling the at least one gripper proximally (i.e. in a direction toward the palm as best seen in Figure 2) in response to trigger section compression and holding the tension until release (see lines 104-106 of the machine translation), wherein (as to claim 5) the medical instrument is further capable of pushing the at least one gripper inwardly (i.e. toward the inside of the instrument) to hold the spring member when the at least one gripper is pulled proximally (see lines 104-106 of the machine translation), wherein (as to claim 6) the medical instrument is configured so that release of tension on the elongate spring member (i.e. by releasing the trigger section) releases the at least one gripper from holding the elongate spring member (lines 104-106 of the machine translation indicate that gripping only occurs when the trigger section is actuated; it is therefore the examiner’s position that, once trigger actuation is no longer present, gripping no longer occurs), and wherein (as to claim 13) the medical instrument is configured so that each successive compression of the trigger section is capable of tensioning an elongate spring member by one cell (i.e. due to the amount of pressure exerted by fingers on the trigger section) (see Figure 2, and lines 98-106 of the machine translation).
Note: Since the “elongate spring member” is not a positively claimed limitation, it is the examiner’s position that the medical instrument of Attia is fully capable of being used as claimed if one so desires to do so. Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (see Ex parte Masham, 2 USPQ2d 1647 (1987)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Attia (FR 2906704), as applied to claim 1 above, in view of Bryant et al. (U.S. Patent Application Publication 2010/0042106).
Attia discloses the claimed invention except for wherein the medical instrument further comprises a tension gauge along a top of the barrel section
	Bryant et al. teach the use of a medical instrument (1001) capable of being used to tension a member (12) comprising a tension gauge (1701) along a barrel section (1301) (see Figure 1, and paragraph 0111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Attia with wherein the medical instrument further comprises a tension gauge along a top of the barrel section in view of Bryant et al. in order to provide a well-known, obvious means to alert a user of a desired level of tensioning of an elongate spring member.
Allowable Subject Matter
Claims 2-3 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-27 and 29-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. Claims 24-27 and 29-32 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, a method of implanting a medical device in a patient's body comprising: feeding a proximal end of an elongate spring member of an implant into a distal end of a medical instrument and an anchoring head of the implant held by the medical instrument, the elongate spring member comprising a plurality of cells, each cell having an aperture, the anchoring head having a clearance opening; engaging the implant between adjacent cells with at least one gripper upon actuating a tensioning trigger; and actuating the tensioning trigger until a desired tension reading is displayed by a meter included in the medical instrument.
Claims 28 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775